MEMORANDUM **
Varinder Kaur and her daughter Deepika Kaur, natives and citizens of India, petition for review the Board of Immigration Appeals’ (“BIA”) order affirming their appeal from an Immigration Judge’s (“IJ”) denial of their application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Prasad v. INS, 47 F.3d 336, 338 (9th Cir.1995), and we deny the petition for review.
Substantial evidence supports the IJ’s determination that Petitioners did not meet their burden of proof because they did not submit credible evidence indicating they were persecuted in the India on account of their imputed political opinion. See id. at 339-40.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.